-In a proceeding to appoint a committee of the person and property of Vincent S. Albini, an alleged incompetent (who has since died), Margaret Franzese (the said Albini’s daughter) appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County, dated July 20, 1962, as granted the special guardian’s motion and directed the appellant Franzese to pay two thirds of the fee of the respondent Greenstein, who is the doctor designated by the court to examine the alleged incompetent and to report his findings. Order, insofar as appealed from, reversed, without costs, and motion, insofar as it seeks to impose upon appellant the obligation to pay any portion of the doctor’s -fee, denied. The record discloses: (1) that the appellant never appeared in the proceeding and was not a party thereto; and (2) that the proceeding abated upon the alleged incompetent’s death on May 2, 1962. Under such circumstances, it is our opinion that the Special Term lacked jurisdiction to direct the appellant to pay any part of the doctor’s fee. Moreover, on the record as presented, the propriety of the doctor’s designation has not been established. (See Matter of Stolworthy, 18 A D 2d 692). [For prior and related appeals, see Matter of Albini, 15 AD 2d 675; Garletta v. Albini, 14 A D 2d 813.] Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.